By tbe Court:
After tbe continuance of tbe cause, no rules or proceedings could be had in it until tbe succeeding term.
Judgment reversed and cause remanded.
docket without being- brought to trial ere continued over from term to lerm by intendment of law, without any order, even if dropped from the trial docket by the clerk. Johnson v. Ditty, 7 Yer., 87; Peirce v. Bank, 1 Swan, 268.
2. Continuance of “litigated” or “unlitigated” cases.
It must have appeared to the supreme court that this case was “not litigated,” though there is nothing in the statement of the case nor in the opinion of the court to show this except that the issues had not been made up and the case was not ready for trial when the continuance was entered.
In the case of Crouch v. Mullinix, 1 Heis., 478, the continuance was of “all litig-ated civil cases,” and it was held that a judgment dismissing- the case after such continuance was an error of fact, if the case was “litigated,” and that such error mig-ht be corrected by writ of error coram nobis, and this case is cited and approved in Thruston v. Belote, 12 I-Ieis., 251. For writ of error coram nobis, see Code, secs. 4838-4846, and notes.